Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed with the response of January 5, 2021 were found persuasive, with respect to the amended claim language, the reference to Moldenhauer (5899224) discusses a forward extending wall 1.2 that is elastic and spreads out like a funnel (col 2, lines 35-46) but does not set forth that this portion is capable of being elastically deformable radially inward, and further discusses in fact that this portion rests tight against a matching accommodation in the fitting in which it is provided (col 3, line 41-45) which does not suggest that this portion is actually intended to be elastically deformable radially inward. Further it is not considered obvious to modify the embodiment of Neoperl references which teach a radially outwardly open receptacle for the reasons as argued which do not appear to provide for such a sealing element structure per se, and the embodiment which teaches the outward seal element does not teach the radially outwardly open receptacle, therefore there is no suggestion that one skilled in the art would have found it obvious to make the necessary modification to the Neoperl references in light of the teachings of the Moldenhauer reference to meet the recited claim limitations, therefore the claims overcome the prior art and new reference, and are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH